Citation Nr: 0714703	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-35 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
residuals of right knee arthrotomy.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee.

3.  Entitlement to an effective date earlier than October 23, 
2002, for the award of entitlement to service connection for 
a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1977 to November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 2003 and May 
2006 by or on behalf of the Boston, Massachusetts, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes the June 2003 rating decision granted entitlement 
to a left ankle disorder assigned a 10 percent evaluation and 
denied entitlement to a rating in excess of 20 percent for 
the residuals of right knee arthrotomy.  In its May 2006 
decision the RO granted entitlement to a separate 10 percent 
rating for degenerative arthritis of the right knee.  This 
matter was addressed in a May 2006 supplemental statement of 
the case and the Board finds it remains for appellate review.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
residuals of right knee arthrotomy are presently manifested 
by no more than a moderate knee impairment due to lateral 
instability and recurrent subluxation.

3.  The evidence demonstrates the veteran's service-connected 
degenerative arthritis of the right knee is manifested by no 
more than leg motion from 10 to 130 degrees without evidence 
of additional disability as a result of pain and dysfunction 
of flexion limited to 60 degrees or extension limited to 15 
degrees.

4.  There is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disorders on appeal.

5.  The September 2001 rating decision denying entitlement to 
service connection for a left ankle disorder is final.

6.  The veteran's application to reopen his claim for 
entitlement to service connection for a left ankle disorder 
was received by VA on October 23, 2002; there is no evidence 
of any earlier pending formal or informal claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of right knee arthrotomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2006).

3.  The criteria for an effective date earlier than October 
23, 2002, for the award of service connection for a left 
ankle disorder have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in May 2003 and August 2006 .  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
August 2006.  The notice requirements pertinent to the issues 
on appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  The Court has held, however, that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).


501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2006).


 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2006).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  

It is noted, however, that a separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under Code 5257, the veteran must also have limitation 
of motion under Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those Codes, there is no additional disability for 
which a rating may be assigned.  See Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

In this case, VA treatment records and examination reports 
show the veteran complained of right knee pain, swelling, and 
giving way.  On VA examination in April 2003 the veteran 
reported his right knee gave out periodically and that in May 
1997 he had fallen injuring his left ankle.  He stated he had 
lost several jobs because of his knee and ankle disorders and 
had recently lost a job stocking selves at a bookstore due to 
absence caused by his left ankle disorder.  The examiner 
noted he walked with a limp favoring his right knee.  Range 
of motion was normal from 10 to 130 degrees.  There was 
obvious lateral subluxation of the tibia on the femur, 10 
degrees of varus on the knee, crepitus on motion, and an 
approximately one inch in diameter loose body palpable at the 
lateral aspect of the patella.  The diagnoses included 
advanced degenerative arthritis of the right knee, status 
post surgical reconstruction of the lateral ligaments and 
excision of loose bodies, with presence of loose bodies in 
the right knee.  It was noted that the veteran's range of 
motion for his knee and ankle could be decreased by 30 to 
40 percent during a flare-up or during overuse.  The examiner 
stated that these disorders had resulted in prolonged periods 
of absence from work.

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of right knee 
arthrotomy are presently manifested by no more than a 
moderate knee impairment due to lateral instability and 
recurrent subluxation.  The evidence includes lateral 
subluxation upon examination and subjective complaints of 
periodic giving way.  There is no probative evidence, 
however, of severe impairment manifested by lateral 
instability or recurrent subluxation.  Therefore, a rating in 
excess of 20 percent under the criteria of diagnostic code 
5257 is not warranted.

The evidence of record also demonstrates that the veteran's 
service-connected degenerative arthritis of the right knee is 
manifested by no more than leg motion from 10 to 130 degrees 
without evidence of additional disability as a result of pain 
and dysfunction of flexion limited to 60 degrees or extension 
limited to 15 degrees.  The April 2003 VA examiner's opinion 
is indicative of an additional limitation of motion during 
flare-ups and overuse, but is not indicative of the level of 
impairment of motion necessary for any higher, "staged," or 
separate ratings under applicable rating criteria.  
Therefore, entitlement to a rating in excess of 10 percent 
under diagnostic codes 5003, 5010, 5260, 5261 is not 
warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected knee 
disabilities are adequately rated under the available 
schedular criteria.  The objective findings of physical 
impairment are well documented.  Although the April 2003 VA 
examiner stated that the veteran's service-connected lower 
extremity disabilities had resulted in prolonged periods of 
absence from work, no rationale was provided for this opinion 
and there is no evidence of prolonged medical treatment 
requiring absence from work.  The Board finds the overall 
evidence of record is not indicative of a marked interference 
with employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


Earlier Effective Date Claim

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2006).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE). Where evidence establishes such error, the prior 
decision will be reversed or amended. 38 C.F.R. § 3.105(a) 
(2006).

The Court has held that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application.  Wright 
v. Gober, 10 Vet. App. 343, 346-47 (1997); see also 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.").

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.151(a) (2006).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

In this case, a review of the record reveals the veteran's 
initial claim for entitlement to service connection for a 
left ankle disorder was received in October 2000.  The 
veteran failed to report for a VA examination and service 
connection was denied in a September 2001 rating decision.  
Records show the veteran and his representative were 
appropriately notified of the determination, but that a 
notice of disagreement was not received within the period for 
a timely appeal.  Correspondence received on October 23, 
2002, was accepted as an application to reopen the service 
connection claim.  Service connection was subsequently 
established from this date.

Based upon the evidence of record, the Board finds that an 
effective date earlier than October 23, 2002, for the grant 
of entitlement to service connection for a left ankle 
disorder is not warranted.  There is no evidence of any 
earlier unadjudicated formal or informal claim as to this 
matter, the veteran has made no specific claim of CUE in the 
prior decision, and no obvious error is revealed upon Board 
review.  The Board also notes that the veteran has asserted, 
in essence, that an earlier effective date is warranted 
because of VA's failure to provide adequate assistance in the 
development of his prior claim by re-scheduling a VA 
examination.  While the merits of this argument were not 
developed for appellate review, the Board notes the Federal 
Court has held that a breach of a duty to assist cannot 
constitute CUE and even a "grave procedural error" does not 
render a decision of VA non-final.  Cook v. Principi, 258 
F.3d 1311 (Fed. Cir. 2002).  Therefore, an earlier effective 
dates is not warranted.  The Board finds the preponderance of 
the evidence is against the veteran's claim for an earlier 
effective date.


ORDER

Entitlement to a rating in excess of 20 percent for the 
residuals of right knee arthrotomy is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee is denied.

Entitlement to an effective date earlier than October 23, 
2002, for the award of entitlement to service connection for 
a left ankle disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


